DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-8 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/JP18/020403 filed on 28 May 2018, which claims benefit under 35 USC 119(a)-(d) to foreign application No. JP 2017-122981 filed on 23 Jun. 2017.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 23 Dec. 2019, 17 Jan. 2020, and 26 Mar. 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, and 8 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Wouters et al. (US 2015/0175553 A1; published 25 Jun. 2015; see IDS filed 23 Dec. 2019).

	Regarding claims 1-5, and 8, Wouters et al. disclose the synthesis of 18F-FMISO.  After transferring the eluent containing the 18F-activity (radioactive fluorine) into the reaction vessel, the solvents were evaporated until dryness. The NITTP (contains sulfonyloxy leaving group; tosyloxy) was added to the dry residue.  Nucleophilic substitution was carried out in a closed reaction vessel, in which the tosylate group of the precursor was replaced by 18F- ions (performing a radiohalogentation reaction on a radiohalogen labeling precursor compound having a leaving group capable of being nucleophilically substituted by radioactive halide ion for obtaining a first reaction mixture containing a radioactive labeling precursor and a reaction product of the radiohalogenation reaction).  The THP compound was converted into 18F-FMISO by removing the THP protecting group.  This deprotection was carried out in the reaction vessel at 90oC by means of 1 mL of 0.6M H3PO4 for about 5min.  The resulting 18F-FMISO was obtained in an organic/water mixture (mixing the first reaction mixture with a polyvalent acid containing a second reaction mixture; includes mixing  the first reaction mixture with the polyvalent acid and then heating the mixture for obtaining the second reaction mixture).  The FMISO was trapped on an HLB cartridge.  Solvents, unreacted 18F- ions and impurities were washed off.  The FMISO was eluted from the HLB cartridge through an alumina light cartridge (anion exchange) to the production vessel (see [0068]-[0076]).


Claim(s) 1-3, 5, and 8 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Knott et al. (J. Label. Compd. Radiopharm.; published 2011; see attached 892).

	Regarding claims 1-3, 5, and 8, Knott et al. disclose the synthesis of 16α-[18F]FES. [18F]fluoride was eluted using 500 µL 0.075 M TBA.HCO3, and water was removed by azeotropic distillation with acetonitrile.  Precursor 2 in 1.5 mL acetonitrile was added to the anhydrous [18F]TBA complex and heated for 130oC for 8 min (performing a radiohalogenation reaction on a radiohalogen labeling precursor compound having a leaving group capable of being nucleophilically substituted by radioactive halide ion for obtaining a first reaction mixture containing a radioactive labeling precursor and a reaction product of the radiohalogenation reaction).  The solvent was evaporated and the residue dissolved in 3 mL 2.5% sulfuric acid (polyvalent acid)/ethanol solution.  The mixture was heated to 110oC for 5 min (mixing the first reaction mixture with a polyvalent acid containing a second reaction mixture; includes mixing  the first reaction mixture with the polyvalent acid and then heating the mixture for obtaining the second reaction mixture).  After hydrolysis the crude reaction mixture was diluted with water and purified over three different preconditioned SPE cartridges (OASIS WAX (anion exchange), Sep-Pal C18, OASIS HLB)(purifying the reaction product from the second reaction mixture by SPE method) (see pg. 751, col. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wouters et al. (US 2015/0175553 A1; published 25 Jun. 2015; see IDS filed 23 Dec. 2019), in view of Grigg et al. (US 2008/0076914 A1; published 27 Mar. 2008; see attached 892).

18F-labelled compounds comprising hydrolytic deprotection step and solid phase extraction (see title).  Wouters et al. teach counter ions that are typically used include cryptand such as kryptofix or tetraalkylammonium salts (see [0021]).  
Wouters et al. do not further teach a method wherein the polyvalent acid is a polyvalent organic acid or a method wherein the salt is formed of the polyvalent acid and a phase transfer catalyst.
Grigg et al. teach a method of deprotection (see title).  Grigg et al. teach deprotection using a deprotection agent comprising a weak acid and buffering of the deprotected product are carried out by the addition of a neutralizing agent (see abstract).  Grigg et al. teach citric acid (organic polyvalent acid) as a weak acid (see [0036]-[0040]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Wouters et al. by substituting phosphoric acid with citric acid as taught by Grigg et al. because it would have been expected to provide an equivalent method suitable for deprotection and buffering.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Wouters et al. by further adding a tetraalkylammonium or K222 (phase transfer catalyst) salt of citric acid as taught by Wouters et al. and Grigg et al. because it would advantageously enable buffering in a pH range that formulation into an injectable radiopharmaceutical wherein the citrate advantageously contains a typical counterion that possesses suitable solubility.

Claims 1- 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wouters et al. (US 2015/0175553 A1; published 25 Jun. 2015; see IDS filed 23 Dec. 2019), in view of Knott et al. (J. Label. Compd. Radiopharm.; published 2011; see attached 892) and Grigg et al. (US 2008/0076914 A1; published 27 Mar. 2008; see attached 892).


Wouters et al. do not expressly disclose the use solid phase cartridge that has an anion exchange group used in the solid phase extraction method.
Knott et al. teach as discussed above.  Knott et al. teach a simplified and automatic one-pot synthesis of 16α-[18F]fluoroestradiol without high-performance liquid chromatography purification (see title).  Knott et al. teach having tried to purify out reaction solution after the hydrolysis step using Sep-Pak C18 cartridges, it would not possible to obtain pure product even with three combined cartridges.  First promising results were obtained with a combination of Oasis WAX and Oasis HLB.  Oasis WAX as a weak lipophilic anion exchange cartridge binds partially hydrolysed 16α-[18F]fluoroestradiol in its dissociated form and Oasis HLB as a reversed phased sorbent with hydrophilic parts absorbs fully hydrolyzed 1.  
Grigg et al. teach as discussed above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Wouters et al. by reacting the first composition with a conjugate base of a weak polyvalent acid such citrate, contains a nucleophilic hydroxyl, in order to decompose the remaining NITTP into anionic decomposition products similar to intermediate 3 in Knott et al. as taught by Knott et al. and Grigg et al. because it would advantageously enable improved separation of 18F-FMISO  from cold anionic chemical impurities, such as NITTP-citrate, by use of a weakly lipophilic anion exchange cartridge.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the method of Wouters et al. by using the tetraalkylammonium or K222 salt of citrate as taught by Wouters et al. and Grigg et al. because it would have been expected to advantageously improve the reactivity of citrate.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618